

PROMISSORY NOTE



$475,000.00
Dublin, Ohio
April 3, 2008



National Investment Managers Inc., a Florida corporation (the "Maker"), for
value received, hereby promises to pay to Anthony S. Delfino (the "Holder"), or
order, the principal sum of Four Hundred Seventy Five Thousand Dollars
($475,000) (the “Principal”) Dollars in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts, which shall be payable in two equal
principal installments of Two Hundred Thirty Seven Thousand Five Hundred Dollars
($237,500) each, plus accrued interest, on (i) June 3, 2009 and (ii) June 3,
2010; provided, however, the Principal and interest payable at each of the
aforementioned payment dates may be adjusted pursuant to Section 2.3 of the
Stock Purchase Agreement entered by and between the Maker, California Investment
Annuity Sales, Inc., Richard L. Kaplan and Hana E. Kaplan Inter Vivos Trust
Agreement dated 1/29/97 as amended and restated 1/10/03 and Anthony S. Delfino
dated April 3, 2008 (the "Stock Purchase Agreement").


Further, in the event that the Maker and the Holder are unable to determine if
the Target Revenue (as defined in the Stock Purchase Agreement) has been
achieved pursuant to Section 2.3(a) of the Stock Purchase Agreement, then the
aforementioned payment dates shall be extended to be a date five (5) business
days from the date that the Independent Accounting Firm (as defined in the Stock
Purchase Agreement) resolves any dispute between the Maker and the Holder.


The Holder shall pay such amount within 30 calendar days of such request by
Maker. Maker further promises to pay interest on the unpaid principal balance
hereof at the rate of seven percent (7%) per annum, principal and interest on
the outstanding balance to be paid annually. Interest shall be calculated on the
basis of a 360 day year and actual days elapsed. In no event shall the interest
charged hereunder exceed the maximum permitted under the laws of the State of
California.


This Note can be prepaid in whole or in part at any time without the consent of
the Holder provided that Maker shall pay all accrued interest on the principal
so prepaid to date of such prepayment.


The entire unpaid principal balance of this Note and interest accrued with
respect thereto shall be immediately due and payable upon the occurrence of any
of the following (each, an "Event of Default"):


a. Application for, or consent to, the appointment of a receiver, trustee or
liquidator for Maker or of its property;


b. Admission in writing of the Maker's inability to pay its debts as they
mature;


c. General assignment by the Maker for the benefit of creditors;


d. Filing by the Maker of a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization, or an arrangement with creditors;


e. Entering against the Maker of a court order approving a petition filed
against it under the federal bankruptcy laws, which order shall not have been
vacated or set aside or otherwise terminated within 60 days; or


 
Page 1 of 2

--------------------------------------------------------------------------------

 
f. Default in the payment of the principal or accrued interest on this Note,
when and as the same shall become due and payable, whether by acceleration or
otherwise, which such default has not been cured within thirty (30) of the
Holder notifying the Maker in writing of such default.


All rights and remedies available to the Holder pursuant to the provisions of
applicable law and otherwise are cumulative, not exclusive and enforceable
alternatively, successively and/or concurrently after default by Maker pursuant
to the provisions of this Note.


This Note may not be changed, modified or terminated orally, but only by an
agreement in writing, signed by both Maker and Holder. .


This Note shall be governed by and construed in accordance with the laws of the
State of California applicable to agreements made and to be performed in that
state, without regard to any of its principles of conflicts of laws or other
laws that would result in the application of the laws of another jurisdiction.
This Agreement shall be construed and interpreted without regard to any
presumption against the party causing this Agreement to be drafted. Each of the
parties hereby unconditionally and irrevocably waives the right to a trial by
jury in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. Each of the parties
unconditionally and irrevocably consents to the exclusive jurisdiction of the
courts of the State of California located in the County of Los Angeles and the
Federal court in the Central District of California with respect to any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, and each of the parties hereby unconditionally
and irrevocably waives any objection to venue in any such court.


This Note shall be binding upon the successors, endorsees or assigns of the
Maker and inure to the benefit of the Holder, its successors, endorsees and
assigns.


In the event of any dispute between parties to this Note, the prevailing party
shall be entitled to immediate payment of all costs incurred by such party in
such dispute, including, but not limited to, court costs and reasonable
attorneys' fees.


If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.
 

        NATIONAL INVESTMENT MANAGERS INC.  
   
   
    By:   /s/ Steven Ross   Name: Steven Ross   Title: CEO

 
 
Page 2 of 2

--------------------------------------------------------------------------------

 
 